Citation Nr: 0828162	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-33 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for varicose veins of 
the right leg. 

4.  Entitlement to service connection for varicose veins of 
the left leg. 

5.  Entitlement to service connection for polyps of the 
colon, to include as due to exposure to Agent Orange.  

6.  Entitlement to service connection for benign prostatic 
hypertrophy, to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1966 
to April 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In June 2008, the veteran and his spouse appeared before the 
undersigned Veterans Law Judge and gave testimony in support 
of his claim.  A complete transcript is of record. 

The issues of entitlement to service connection for bilateral 
defective hearing, tinnitus, and varicose veins of the left 
leg are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Varicose veins of the right thigh were noted on entrance 
examination in April 1966.  The veteran's pre-existing 
varicose veins of the right thigh underwent an increase in 
severity during service.  




2.  The veteran did not serve in Vietnam or in one of the 
specified units in South Korea that have been determined to 
have been exposed to Agent Orange within a specific time 
frame.

3.  Polyps of the colon were not manifest during service; the 
veteran's current polyps of the colon are unrelated to 
service.  

4.  Benign prostatic hypertrophy was not manifest during 
service; the veteran's current benign prostatic hypertrophy 
is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service-connected aggravation of 
varicose veins of the right leg have been met.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2007).

2.  The criteria for service connection for polyps of the 
colon, to include as due to exposure to Agent Orange, have 
not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  The criteria for service connection for benign prostatic 
hypertrophy, to include as due to exposure to Agent Orange, 
have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; in accordance with 38 C.F.R. § 3.159 as amended; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The claim for service connection for varicose veins of the 
right leg has been granted; therefore, the duty to notify and 
assist has been met to the extent necessary with respect to 
that claim.  

Concerning the claims for service connection for polyps of 
the colon and benign prostatic hypertrophy, the duty to 
notify was satisfied by way of a letter sent to the veteran 
in May 2004 that fully addressed all notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

With respect to the Dingess requirements, in May 2008 the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  Regardless, as these claims have been 
denied, no ratings or effective dates will be assigned and 
any questions as to such assignments are rendered moot.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.   These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO has obtained private treatment records and the veteran 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. 

In this case, a VA examination has not been performed.  The 
veteran has not reported suffering from symptoms related to 
polyps of the colon or benign prostatic hypertrophy during 
service, and the service medical record are absent of any 
complaints or findings.  These conditions were first shown by 
the medical evidence many years after service.  The veteran 
has not complained of continuity of symptomatology since 
service.  Rather, he maintains that these conditions had 
their onset after service, but were caused by in-service 
exposure to Agent Orange.  The veteran's statements are not 
competent in this regard.  Here, as there is no indication 
that the disability or symptoms may be associated with the 
veteran's service, a VA examination is not required.    

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2007).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  


Varicose veins of the right leg

On service entrance examination in October 1966, the veteran 
complained of cramps in his legs.  On clinical evaluation, 
the examiner noted varicosities of the right thigh, minimal.  
In October 1966, the veteran stated that his varicose veins 
were now symptomatic, with stinging and tingling.  He also 
complained of aching and some cramps of the right leg.  The 
examiner noted that the varicose veins were progressively 
more severe, with marked dilatation and tortuosity of the 
greater and lesser saphenous veins of the right leg.  The 
finding was severe varicosities of both systems of the right 
leg, and the veteran underwent ligation and stripping in 
January 1967.  

After service, the veteran has been treated for right leg 
varicosities.   In December 2004, he complained of bilateral 
lower extremity cramping and swelling, greater on the right.  
By history, it was noted that he had a history for several 
years with increasing varicose veins.  Ultrasound was 
recommended.  In January 2005, the veteran underwent 
endovascular laser therapy of a refluxing proximal right 
greater saphenous vein.  

The April 1966 entrance examination noted the veteran's 
varicose veins of the right thigh.  Thus, this condition was 
noted upon entrance into service and the veteran is not 
presumed to have been in sound condition, with regard to the 
claimed disability, when accepted into service.

The U.S. Court of Appeals, Federal Circuit, has stated that 
if a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim of service connection for 
that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  Instead, the claim is for service-connected 
aggravation of that disorder.  Id. Claims for service- 
connected aggravation of a pre-existing disorder are governed 
by 38 U.S.C.A. § 1153 and the burden falls on the veteran to 
establish aggravation.  Id., see also Jenson v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).

As the presumption of soundness does not apply, the evidence 
must establish that aggravation of the veteran's varicose 
veins of the right thigh occurred during service.  As stated 
above, 38 U.S.C.A. § 1153 contains a presumption of 
aggravation when it is shown that a pre-existing disorder 
underwent an increase in disability during service.  In the 
instant case, there is evidence that the veteran's varicose 
veins of the right thigh increased in severity during 
service.  His varicose veins of the right thigh were 
described as "minimal" on entrance examination in April 
1966.  However, when he was examined in October 1966, they 
were described as progressively more severe, with marked 
dilatation and tortuosity of the greater and lesser saphenous 
veins of the right leg.  The finding was "severe" 
varicosities of both systems of the right leg, and ligation 
and stripping was done in January 1967.  

In view of the foregoing, the Board finds that the 
presumption of aggravation is applicable.  There is no clear 
and unmistakable evidence of record to rebut this 
presumption.  Accordingly, service connection for varicose 
veins of the right leg is granted, based upon service 
aggravation.



Polyps of the colon and benign prostatic hypertrophy, to 
include as due to exposure to Agent Orange  

The statute pertaining to claimed exposure to Agent Orange is 
38 U.S.C.A. § 1116.  Regulations issued pursuant thereto 
previously provided that, if a veteran who served on active 
duty in Vietnam during the Vietnam era developed one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran would then be presumed to have been 
exposed to Agent Orange or similar herbicide.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  Those regulations also 
stipulated the diseases for which service connection could be 
presumed due to an association with exposure to herbicide 
agents.  The specified diseases which have been listed 
therein are chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  For most of the listed 
diseases, the presumption is lifetime; for chloracne, 
subacute peripheral neuropathy, and porphyria cutanea tarda, 
the presumption is one year after exposure.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

In December 2001, the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 
Stat. 976 (2001) was enacted.  Among other things, the VEBEA 
removed the 30-year limitation on presumptive service 
connection for respiratory cancers due to herbicide exposure; 
added Type 2 diabetes mellitus to the list of presumptive 
diseases based upon herbicide exposure (codifying a VA 
regulation which had been in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the 
United States Court of Appeals for Veterans Claims (Court) 
holding in McCartt, supra).  These statutory provisions 
became effective on the date of enactment, December 27, 2001.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 
38 C.F.R. § 3.307(a)(6)(iii). 

Department of Defense (DOD) provided to VA an inventory 
regarding Agent Orange use outside of the Republic of 
Vietnam.  Based on the current DOD findings, the use of 
herbicides has been acknowledged only for specific units that 
served in areas along the DMZ in Korea between April 1968 and 
July 1969.  Both the 2nd and 7th Infantry Divisions, United 
States Army, had units in the affected area at the time Agent 
Orange was being used.  Within the 7th Infantry Division, the 
units included the 1- 17th Infantry, 2-17th Infantry, 1-73rd 
Armor, and 2-10th Cavalry.  Field artillery, signal, and 
engineer troops also were supplied as support personnel 
during the time of the confirmed use of Agent Orange.  The 
estimated number of exposed personnel is 12,056.  See March 
2003 fact sheet distributed by the Veterans Benefits 
Administration (VBA), which was posted in September 2003.  

The evidence shows that the veteran had one year four months 
and one day of foreign service with the United States Army, 
Pacific Command (USARPAC), Korea from December 18, 1966 to 
April 17, 1968.  He was assigned to the 2nd Battalion, 32nd 
Infantry, 7th Infantry Division.  Thus, the veteran did serve 
in Korea within the window stipulated.  As discussed above, 
the DOD has only confirmed that specific units of the 2nd and 
7th Infantry Divisions, and supporting field artillery, 
signal, and engineer troops were exposed to Agent Orange from 
April 1968 to July 1969; however, the record does not reflect 
any evidence that the appellant was assigned to one of these 
specified units.  Although his military records show that he 
was in the 7th Infantry Division, he was not attached to any 
unit specified by the Department of Defense to have operated 
within the areas at the time Agent Orange was being used.  

Further, even if the veteran had actual or presumed Agent 
Orange exposure, the record still would not support a grant 
of presumptive service connection on this basis.  Although 
the veteran has a current diagnosis of polyps of the colon 
and benign prostatic hypertrophy, neither disease is among 
the disabilities recognized by VA (and listed in section 
3.309(e)) as etiologically related to herbicide exposure.  
See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.309(e).

Moreover, while the presumptions are not intended to preclude 
a veteran from establishing service connection on any other 
basis (see, e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997)), here, the record presents no other basis for a grant 
of service connection for either disability. 

The veteran has stated that his benign prostatic hypertrophy 
was diagnosed in 1999 and that colonic polyps were first 
diagnosed in 1987.  He claims that both of these conditions 
were caused by exposure to Agent Orange while serving in 
Korea and making stops in Vietnam.  See Statement in Support 
of Claim, dated March 29, 2004.

Neither disability was shown in service.  At separation in 
April 1968, no pertinent abnormality was noted pertaining to 
the colon or prostate, and the veteran denied any current or 
past urinary, intestinal, or rectal problems.  The first 
objective evidence of the diagnosis for colon polyps was in 
1987, when the veteran underwent a colonoscopy with a private 
examiner.  It was noted in a September 1987 private consult 
that the veteran was referred due to a polyp being seen on a 
flexible sigmoidoscopy on routine screening.  He underwent a 
colonoscopy in October 1987, and a polyp was seen and removed 
by snare electocautery.  Subsequent records show treatment in 
December 2000 another colonoscopy was performed, and polyps 
were removed.  In September 2003, polyps were found and 
removed.  In June 2005, a private examiner noted that the 
veteran had adenomatous polyps in his colon and that these 
were the kind that have the potential of turning into cancer 
if they are not removed.  As to the genitourinary complaints, 
the first medical reference occurs in the record in March 
1999, when the veteran was treated for an enlarged prostate.  

These findings are shown beginning almost 20 years after 
discharge from service.  The veteran has not complained of 
symptoms during service or of continuity of symptomotology 
since service.  Furthermore, there is no competent evidence 
of record suggesting a relationship between the diagnoses and 
service, including any exposure to herbicides.  While the 
veteran has alleged that there is a relationship between the 
diagnoses and his service, he is not shown to possess the 
requisite knowledge of medical principles that would permit 
him to render a persuasive opinion regarding matters 
involving medical diagnoses or medical etiology.  See Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge).  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).


ORDER

Service connection for varicose veins of the right leg, based 
upon aggravation in service, is granted.  

Service connection for polyps of the colon, to include as due 
to exposure to Agent Orange, is denied.  

Service connection for prostatic hypertrophy, to include as 
due to exposure to Agent Orange, is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran seeks service connection for bilateral hearing 
loss, tinnitus, and varicose veins of the left leg.  He 
contends that exposure to noise of diesel engines (see, 
hearing transcript), as well as from qualifying on the M-14, 
caused his defective hearing and tinnitus.  The record 
reflects that the veteran's MOS was truck master.  His 
service records show that upon separation in April 1968, pure 
tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
40
10
35
LEFT
5
10
10
15
35

The veteran received a hearing profile rating of 2.  His wife 
has testified that he has had decreased hearing since 
service.  

The veteran was shown to have hearing loss in the right ear 
in accordance with 38 C.F.R. § 3.385 on separation from 
service in April 1968.  Post-service private audiograms dated 
in August 1981 and June 2004 appear to show a current hearing 
loss disability; however, they are in graph form and were not 
accompanied by numerical results.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995).  Tinnitus has also been shown, as early as 
1980.  (See, private record of March 24, 1980).  

Additionally, the service medical records show that the 
veteran complained of left leg pain in April 1967, and it was 
noted that he thought he might have varicose veins.  The 
assessment is illegible.  He again complained of leg pain in 
May 1967.  After service, the veteran has been treated for 
left leg varicosities.  (See, private record of April 1990).  

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disability may be 
associated with inservice problems, see 38 C.F.R. 
§ 3.159(c)(4) and McClendon, supra, (recognizing that the 
latter element is a low threshold), a remand is necessary for 
further medical assessment with a nexus opinion.  See also 38 
U.S.C.A. § 5103A.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA 
audiology examination.  The examiner must 
review the claims file, to include the 
service medical records.  All 
audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported.  

If current hearing loss disability or 
tinnitus is shown, the examiner should 
offer an opinion as to whether it is at 
least as likely as not ( a 50 percent 
probability or greater) that such hearing 
loss disability or tinnitus had is onset 
during service or is causally related to 
active service, including noise exposure.  

Complete rationale must be provided for 
all opinions and conclusions drawn. 

2.  Schedule the veteran for a VA 
examination for the purpose of obtaining 
a medical opinion regarding his left leg 
varicosities.  The examiner must review 
the claims file, to include the service 
medical records.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the veteran's varicose veins of the 
left leg had their onset during active 
service or are related to any in-service 
finding or event.    

Complete rationale must be provided for 
all opinions and conclusions drawn. 

3.  Finally, readjudicate the claims for 
service connection.  If the determination 
remains unfavorable to the veteran, the 
issue a supplemental statement of the 
case and provide the veteran a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


